Exhibit 10.9


EXECUTION VERSION




COMMITMENT INCREASE AGREEMENT



May 4, 2016


Goldman Sachs Bank USA, as Administrative Agent
(the “Administrative Agent”) for the Lenders party to the
Credit Agreement referred to below


6011 Connection Drive
Irving, Texas 75039


Ladies and Gentlemen:


We refer to the $110,000,000 Senior Secured Revolving Credit Agreement dated as
of June 4, 2014 (as amended, modified or supplemented from time to time and
giving effect to prior Commitment increases to date, the “Credit Agreement”; the
terms defined therein being used herein as therein defined) among New Mountain
Finance Corporation (the “Borrower”), the Lenders party thereto, Goldman Sachs
Bank USA, as Administrative Agent for said Lenders and as Syndication Agent. You
have advised us that the Borrower has requested in a letter dated as of April
29, 2016 (the “Increase Request”) from the Borrower to the Administrative Agent
that the aggregate amount of the Multicurrency Commitments be increased by a
total amount equal to $10,000,000 and the aggregate amount of the Dollar
Commitments be increased by a total amount equal to $2,500,000 (together, the
“Commitment Increase”), for a total facility size of $122,500,000, on the terms
and subject to the conditions set forth herein.


A. Commitment Increase. Pursuant to Section 2.08(e) of the Credit Agreement,
each Increasing Lender set forth on Schedule I hereto under the heading
“Increasing Lenders” hereby agrees to increase its existing Multicurrency
Commitment or Dollar Commitment, as applicable, by the amount set forth opposite
the name of such Increasing Lender in Schedule I hereto, such additional
Multicurrency Commitment or Dollar Commitment, as applicable, to be effective as
of May 4, 2016 (the “Commitment Increase Date”); provided that the
Administrative Agent shall have received a duly executed officer’s certificate
from the Borrower, dated the Commitment Increase Date, in substantially the form
of Exhibit I hereto and such Increasing Lender shall have received its upfront
fee set forth on Schedule I.


B. Confirmation of Increasing Lenders. Each Increasing Lender agrees that from
and after the Commitment Increase Date, its additional commitment set forth
opposite such Increasing Lender’s name in Schedule I hereto shall be included in
its Commitment and be governed for all purposes by the Credit Agreement and the
other Loan Documents.



[Signature pages follow]






--------------------------------------------------------------------------------




Very truly yours,


INCREASING LENDERS




STIFEL BANK & TRUST





By: /s/ Joseph L. Sooter, Jr.
Name: Joseph L. Sooter, Jr.
Title: Senior Vice President




MORGAN STANLEY BANK, N.A.





By: /s/ Michael King
Name: Michael King
Title: Authorized Signatory








--------------------------------------------------------------------------------




Accepted and agreed:


NEW MOUNTAIN FINANCE CORPORATION






By: /s/ John R. Kline
Name: John R. Kline
Title: Executive Vice President and
         Chief Operating Officer




Acknowledged:

GOLDMAN SACHS BANK USA,
as Administrative Agent and Issuing Bank






By: /s/ Ryan Durkin
Name: Ryan Durkin
Title: Authorized Signatory






--------------------------------------------------------------------------------




SCHEDULE I


Increasing Lenders
Commitment
Upfront Fee
Stifel Bank & Trust
$2,500,000 (Dollar)1 
$6,250
Morgan Stanley Bank, N.A.
$10,000,000 (Multicurrency)2
$25,000









































































 

1
As of the Commitment Increase Date, Stifel Bank & Trust's total Commitment under
the Credit Agreement will be $17,500,000.

2
As of the Commitment Increase Date, Morgan Stanley Bank, N.A.'s total Commitment
under the Credit Agreement will be $42,000,000.





--------------------------------------------------------------------------------






EXHIBIT I


FORM OF OFFICER’S CERTIFICATE


May 4, 2016




Goldman Sachs Bank USA, as Administrative Agent
(the “Administrative Agent”) for the Lenders party to the
Credit Agreement referred to below


6011 Connection Drive
Irving, Texas 75039


Ladies and Gentlemen:


On behalf of New Mountain Finance Corporation (the “Borrower”), I, John R.
Kline, Executive Vice President and Chief Operating Officer of the Borrower,
refer to the $110,000,000 Senior Secured Revolving Credit Agreement dated as of
June 4, 2014 (as amended, modified or supplemented from time to time and giving
effect to prior Commitment increases to date, the “Credit Agreement”; the terms
defined therein being used herein as therein defined) among the Borrower, the
Lenders party thereto, Goldman Sachs Bank USA, as Administrative Agent for said
Lenders and as Syndication Agent. I also refer to the letter dated as of April
29, 2016 (the “Increase Request”) from the Borrower to the Administrative Agent,
requesting that the aggregate amount of the Multicurrency Commitments be
increased by a total amount equal to $10,000,000 and the aggregate amount of the
Dollar Commitments be increased by a total amount equal to $2,500,000, for a
total facility size of $122,500,000, on the Commitment Increase Date (as defined
in the Increase Request).


With respect to the Increase Request, I hereby certify in my capacity as an
authorized officer of the Borrower that each of the conditions to the related
Commitment Increase set forth in Sections 2.08(e)(i)(D) and (E) of the Credit
Agreement have been satisfied as of the date hereof.


Very truly yours,





/s/ John R. Kline
Name: John R. Kline
Title: Executive Vice President and
    Chief Operating Officer




